Citation Nr: 0012991	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to higher staged ratings for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to October 
1996.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The RO obtained and fully developed all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran's bipolar disorder manifested insomnia and 
some mild symptoms, but the veteran was functioning generally 
well with a full time job before February 10, 1997.

3.  The veteran had some rapid thoughts, rapid speech, 
suspicion, and insomnia, but he was oriented, alert, and 
functioning at his job with a normal memory from February 10, 
1997 to May 24, 1999.

4.  As of May 25, 1999, the veteran was living alone, with 
rapid thoughts, insomnia, mildly pressured speech, some 
auditory hallucinations, and some serious bipolar disorder 
symptoms, but he was generally functioning well at his job, 
he was maintaining personal hygiene, he was oriented to all 
three spheres, and although he denied inappropriate behavior 
and thoughts of hurting others, he was physically abusive 
toward his wife, and his marriage ended in divorce.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 30 percent, 
and no more, for bipolar disorder before February 10, 1997 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9432 (1999)

2.  The criteria for entitlement to a rating in excess of 30 
percent for bipolar disorder between February 10, 1997 and 
May 24, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9432 (1999).

3.  The criteria for entitlement to a rating of 70 percent, 
and no more, for bipolar disorder from May 25, 1999 have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the veteran's claim is plausible and capable of 
substantiation, the Board finds it well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Fenderson 
v. West, 12 Vet.App. 119, 126 (1999).  When a veteran submits 
a well-grounded claim, the VA must assist him in developing 
the facts pertinent to that claim.  The Board is satisfied 
that the RO obtained and fully developed all relevant 
evidence regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

Bipolar disorder before February 10, 1997

The RO evaluated the veteran's bipolar disorder as 10 percent 
disabling since his discharge from active service under DC 
9432.  That code provides a 10 percent evaluation for bipolar 
disorder causing occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for bipolar 
disorder causing occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent evaluation is warranted for bipolar 
disorder causing occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for bipolar disorder 
causing occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for bipolar disorder causing total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. 
§ 4.130, DC 9432 (1999).

At a VA mental disorders examination in May 1997, the veteran 
reported that he had been working 40 hours a week driving a 
dump truck and doing road repairs since his discharge from 
military service.  He was living with his wife and two small 
children.  The veteran endorsed no occupational problems 
except for boredom.  He complained of episodic insomnia.  He 
could go six months requiring only two or three hours of 
sleep, and at times he had a great deal of energy and felt 
like he was "on top of the world."  The veteran's memory 
was intact and he reported no memory problems.  At the time 
of the examination, he was able to sleep for eight hours per 
night.  He did have quick speech at times during the 
interview, and he admitted to some racing thoughts and 
impulsiveness.  He denied serious suicidal thoughts since his 
last hospitalization, which was during his active service.  
His judgment appeared to be good.  His insight was limited 
only by his own denial that he did, in fact, have a mental 
illness.  The examiner, who had reviewed the claims file, 
diagnosed bipolar disorder, and he reported that the 
veteran's Global Assessment of Functioning (GAF) score was 
65.  The Board notes that this is the only medical evidence 
of record prior to February 10, 1997.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV), a GAF score of between 61 and 70 
indicates that the veteran suffers from some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  In light of the veteran's GAF 
score of 65 and the disability picture he presented at the VA 
examination in May 1997, the Board concludes that a 30 
percent evaluation is warranted for his bipolar disorder 
prior to February 10, 1997.  In this regard, the Board notes 
that the veteran at times had insomnia, even though he was 
functioning satisfactorily and only reported boredom as a 
problem at work.  His speech, although rushed at times, was 
generally normal during the interview.  Even though there was 
no memory loss, the veteran reported thoughts of 
suspiciousness.  Thus, in light of these symptoms, the Board 
concludes that a 30 percent evaluation is warranted for the 
period before February 10, 1997.

However, a higher evaluation is not warranted for this 
period.  The veteran did not have a flattened affect.  As 
stated above, although there was some rushing in his speech, 
he did not have circumstantial, circumlocutory, or 
stereotyped speech.  The examiner did not state that the 
veteran had panic attacks more than once a week, even though 
the veteran had a history of manic episodes.  The clinical 
record does not reflect that the veteran had difficulty 
understanding complex commands.  Rather, he was able to 
maintain his job driving a dump truck and doing road work, 
which shows that he could likely understand commands.  The 
examiner specifically stated that the veteran's memory was 
not impaired, and there is no indication of impaired judgment 
or insight other than his difficulty with the notion that he 
had bipolar disorder.  The record does not reflect that he 
had difficulty in maintaining effective work and social 
relationships.  In light of all of these factors, the Board 
concludes that a rating in excess of 30 percent for bipolar 
disorder is not warranted before February 10, 1997.


Bipolar disorder from February 10, 1997 to May 24, 1999

The veteran's bipolar disorder has been assigned a 30 percent 
evaluation between February 10, 1997 and May 24, 1999 under 
38 C.F.R. § 4.130, DC 9432 (1999).  The RO based this 
increased evaluation on an outpatient treatment record 
reflecting an interview in February 1997.  Apparently the 
veteran was experiencing some manic symptoms, although the 
examiner stated that the veteran did not appear to be 
manifesting manic behavior.  The veteran nevertheless stated 
that he was sleeping only two or three hours per night.  He 
also indicated that his thoughts were faster than normal.  
The veteran did not talk particularly rapidly, nor did he 
seem to have a hard time ceasing conversation.  On a few 
occasions, however, he appeared to be distracted by his own 
thoughts and he began answering questions quickly.  The 
veteran was prescribed some medication for his bipolar 
disorder.

According to a progress note of March 1997, the veteran 
reported difficulty sleeping and grandiose thoughts.  He had 
increased energy at times and he sometimes lost weight during 
manic periods.  The veteran was in denial about a need for 
medicine and treatment for his bipolar disorder.  The 
examiner indicated that he planned to continue the veteran on 
medication.  In April 1997, the veteran still did not 
understand the need for medication to stabilize his moods.  
He appeared guarded and suspicious, but he obtained his 
medical refills.

The veteran underwent a consultation in July 1998.  According 
to the report, the veteran presented a mildly expansive mood, 
flight of ideas, pressured speech, and delusional 
perceptions.  He reported episodes of auditory hallucinations 
and insomnia.  The veteran indicated that he did not have any 
suicidal thoughts.  On mental status examination, he had mild 
psychomotor agitation, his mood was expansive and labile, and 
he had mildly pressured speech.  No hallucinations were 
present during the interview.  The veteran was alert and 
oriented, but his concentration was impaired.  His memory was 
normal, and the examiner diagnosed bipolar disorder and a GAF 
score of 50.  According to a medical treatment note of August 
1998, the veteran's bipolar disorder was in remission and his 
GAF score had increased to 80.

According to the DSM-IV, a GAF score of 71 to 80 reflects 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), and no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Although the Board is aware that a GAF score of 50, which the 
veteran had in July 1998, would warrant an evaluation in 
excess of 30 percent, the July 1998 outpatient treatment note 
and the corresponding GAF score are outweighed by the other 
clinical evidence of record for the period in question.  The 
Board notes that the GAF of 80, taken by itself, would 
warrant a noncompensable evaluation.  The Board, however, 
must assess all of the clinical evidence of record for the 
period in question.  As such, the Board concludes that the 
clinical evidence from February 10, 1997 to May 24, 1999 
reflects that an evaluation in excess of 30 percent 
evaluation is not warranted.  

As stated above, one of the requirements for an evaluation in 
excess of 30 percent is circumstantial, circumlocutory, or 
stereotyped speech, whereas the examiner stated that the 
veteran did not talk particularly rapidly or have a hard time 
ceasing conversation in February 1997.  The clinical record 
does not reflect that the veteran had difficulty in 
understanding complex commands or that his memory was 
impaired at any time during the period in question.  The 
Board is aware that the veteran was having chronic sleeping 
impairment during that time, but the examiner in February 
1997 indicated that the veteran did not appear to be 
manifesting manic behavior.  One of the veteran's major 
problems during this period appears to be that he would not 
take his prescribed medications, at least according to the 
April 1997 treatment record.  Although he appeared guarded 
and suspicious in April 1997, he was still working full time, 
which does not reflect significant impairment in occupational 
functioning.  The clinical record also does not reflect that 
he had panic attacks more than once a week or difficulty in 
understanding complex commands at any point.  In light of the 
foregoing analysis, the Board concludes that an evaluation in 
excess of 30 percent for bipolar disorder is not warranted 
between February 10, 1997 and May 24, 1999.

Bipolar disorder from May 25, 1999

The RO increased the veteran's evaluation in May 1999 because 
of an examination report reflecting an increase in the 
severity of symptoms for his bipolar disorder.  At that 
point, the veteran had separated from his wife and he was 
living in an apartment by himself.  The veteran had changed 
his job to that of a postal worker because he perceived it as 
a better job.  He was working more than 30 hours per week.  
He had a conflict with a co-worker and he thought that the 
co-worker was lazy.  The veteran was overworking in his job 
and he felt pressed to accomplish things at work.  He thought 
that other co-workers were lacking in work ethic.  He had 
called in sick frequently, but he denied any write-ups for 
absenteeism.  His auditory hallucinations were decreased by 
new prescriptions.  The veteran was having sleeping problems, 
but when he was on his medications, he could sleep nine to 
ten hours.  He had periods where he had bouts of energy, 
alternated by episodes of depression.

On mental status examination, the veteran was appropriately 
dressed, and he was alert, coherent, and cooperative.  He 
continued to feel suspicious of others and he was generally 
defensive about his diagnosis.  His thought process was 
somewhat impaired by racing thoughts.  He was able to control 
any auditory hallucinations by imaging the consequences.  He 
denied any inappropriate behavior.  He had no suicidal intent 
and he felt that he was not a risk to others.  He was able to 
maintain personal hygiene and other basic activities of daily 
living.  He was oriented to all three spheres.  His speech 
was somewhat pressured.  Although he had some depressed 
moods, the prevailing mood appeared to be hypomanic or manic.  
He did not abuse alcohol or drugs.  The examiner indicated 
that the veteran was functioning at his job, although he had 
received a verbal reprimand.  The fact that the veteran was 
having difficulty accepting his diagnosis led him to false 
attributions about insight into his own behavior.  His GAF 
score was assessed at 45 and it had been 60 within the prior 
year.

The Board notes that although the veteran's wife divorced him 
in December 1999, the clinical evidence does not specifically 
reflect that his separation and divorce were the result of 
his service-connected bipolar disorder.  The examiner in May 
1999 did not express such an opinion, and there are numerous 
outside factors that could have affected their marital 
situation.  Nevertheless, the Board is cognizant that the 
divorce, the veteran's violence against his wife, and the 
subsequent restraining order that his wife obtained, may 
collectively indicate a greater degree of social impairment.  
Moreover, the veteran apparently does not have any friends.  
Although he will apparently not completely recognize or 
accept his bipolar diagnosis, and sometimes he will not take 
his medication, there is certainly a very serious degree of 
social impairment stemming from bipolar disorder.  
Additionally, the clinical evidence shows that the veteran 
often does not sleep more than two or three hours per day.  
The GAF score of 45 assessed in May 1999 indicated serious 
symptoms.  According to the DSM-IV, a GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  In light of all of 
these factors, the Board concludes that an evaluation of 70 
percent is warranted for the veteran's bipolar disorder from 
May 25, 1999.

On the other hand, although the veteran's GAF score was 45 at 
the May 1999 VA examination, it had been as high as 60 within 
the prior year, which only indicates moderate symptoms.  In 
any event, although the veteran's service representative has 
requested a total evaluation based on the GAF score of 45, 
other medical evidence associated with the claims file 
reflects that the veteran is not totally impaired even if 
that GAF score was the only consideration before the Board.  
In this regard, the veteran is currently working more than 30 
hours a week at the post office.  All of the evidence shows 
that he is a fairly dependable worker with the exception of 
his sick time.  This evidence by itself shows that he is not 
totally impaired.  Although his marriage is dissolved, he was 
able to maintain that marriage for a substantial amount of 
time and help in raising his two children.  The veteran took 
the job at the post office because he thought it was a better 
job; his occupational adjustment may well be improving.  This 
does not warrant a total evaluation.  In other words, the 
social and occupational impairment of record are adequately 
accounted for by the 70 percent evaluation.


ORDER

Subject to the regulations governing the payment of monetary 
benefits, entitlement to an evaluation of 30 percent, and no 
more, is granted for bipolar disorder before February 10, 
1997.

Entitlement to an evaluation in excess of 30 percent is 
denied for bipolar disorder from February 10, 1997 to May 24, 
1999.

Subject to the regulations governing the payment of monetary 
benefits, entitlement to an evaluation of 70 percent, and no 
more, is granted for bipolar disorder from May 25, 1999.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

